Fourth Court of Appeals
                                San Antonio, Texas
                                     January 19, 2018

                                   No. 04-17-00276-CV

                   DISCOUNT TIRE COMPANY OF TEXAS, INC.,
                                  Appellant

                                             v.

                               Federico Vargas CABANAS,
                                         Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-10-0920-CVA
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       The Appellant’s Unopposed Motion to Extend Time to File Brief is GRANTED. The
appellant’s reply brief is due on February 28, 2018.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court